Filed 5/10/16 In re Isaiah G. CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re ISAIAH G., a Person Coming Under                                        2d Juv. No. B269655
the Juvenile Court Law.                                                     (Super. Ct. No. J070312)
                                                                               (Ventura County)

VENTURA COUNTY HUMAN
SERVICES AGENCY,

     Plaintiff and Respondent,

v.

MARCELLA G.,

     Defendant and Appellant.



                   Marcella G., the biological mother of Isaiah G., born 2014, appeals from
the juvenile court's order terminating her parental rights and selecting adoption as the
permanent plan for Isaiah. (Welf & Inst. Code, § 366.26.)1 We appointed counsel to
represent mother on appeal.
                   On March 25, 2016, mother's counsel filed a brief in which no arguable
issues were raised. On March 28, 2016, we notified mother that she had 30 days within
which to submit any contentions that she wished us to consider, and that the appeal would
be dismissed in the absence of any arguable issues. (In re Phoenix H. (2009) 47 Cal.4th

1
    All statutory references are to the Welfare & Institutions Code unless otherwise stated.
835, 844-846; In re Sade C. (1996) 13 Cal.4th 952, 994.) Mother timely responded with
a letter describing her love for Isaiah and her desire that he have a relationship with his
siblings. Mother has four older biological children who are the subjects of a permanent
guardianship with their paternal grandmother in Los Angeles County. Her parental rights
to those children were terminated in December 2013.
              Although we do not doubt mother's sincerity, her letter offers no basis for
us to reverse the juvenile court's order. Mother forfeited application of either the
beneficial parental relationship exception (§ 366.26, subd. (c)(1)(B)(i)) or the sibling
relationship exception (§ 366.26, subd. (c)(1)(B)(v)) because she did not appear at the
section 366.26 hearing and her counsel did not raise these issues on her behalf. (In re
S.B. (2004) 32 Cal.4th 1287, 1293; In re John M. (2013) 217 Cal.App.4th 410, 419-420.)
Our review of the record discloses no substantial evidence that either exception would
apply in any event. (In re Bailey J. (2010) 189 Cal.App.4th 1308, 1315-1318.)
              The judgment (order terminating parental rights) is affirmed.
              NOT TO BE PUBLISHED.




                                                          YEGAN, Acting P.J.


We concur:


              PERREN, J.


              TANGEMAN, J.




                                              2
                                 Tari L. Cody, Judge

                          Superior Court County of Ventura

                        ______________________________


             Marissa Coffey, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance by Plaintiff and Respondent.